Citation Nr: 1814165	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-27 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with depression not otherwise specified (NOS) and alcohol use disorder rated 30 percent prior to November 5, 2012 (excluding a period of temporary total rating from June 13, 2011 to August 30, 2011); 50 percent prior to November 15, 2017; and 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to June 2006 and from August 2008 to July 2009, to include service in Iraq.  His awards and decorations include the Combat Medical Badge and many others.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD with an initial 30 percent rating, effective March 31, 2008 to August 1, 2008; and from July 25, 2009.

New and material evidence (a February 2011 VA examination report and VA medical records) was received within a year of the April 2010 rating decision.  A July 2011 rating action continued the 30 percent rating, but recharacterized the disability as 'PTSD, chronic with major depressive disorder, recurrent moderate and alcohol abuse.'  The Veteran appealed from this determination.  By operation of 38 C.F.R. § 3.156(b), this appeal has been characterized as an initial rating claim.  

In a January 2012 rating action, the Veteran was granted a temporary total evaluation effective June 13, 2011, due to a period of hospitalization over 21 days.  The 30 percent rating was continued from September 1, 2011.  

In an August 2013 rating action, the RO increased the evaluation to 50 percent, effective November 5, 2012.  In a November 2017 rating action, the RO increased the evaluation to 70 percent, effective November 15, 2017.  The Veteran's disability is currently characterized as 'PTSD with depression, NOS and alcohol use disorder.'

The Board previously remanded this case for additional development in June 2017, which has been completed. 

The issue of an increased rating for a low back disability was raised in a January 2012 VA 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see Fed. Reg. 57, 660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, since the grant of service connection his PTSD with depression, NOS and alcohol use disorder has manifested with symptomatology that causes deficiencies in most areas to include work, family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, and no higher, for PTSD with depression, NOS and alcohol use disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher rating for his PTSD with depression, NOS and alcohol use disorder. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).   

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The assignment of staged ratings is also appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The criteria for evaluating psychiatric disorders, other than eating disorders, are set forth in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2017).  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 DC 9411 (2017).

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 DC 9411 (2017).

In a September 2009 initial mental health evaluation, the Veteran reported symptoms that included: anger, irritability, wanting to be alone, marital strain, alcohol use, poor sleep with nightmares, and some hypervigilance.  The Veteran reported sharing custody of his child and getting along with siblings; he denied having many friends.  The Veteran participated in recreation sports like hockey and spent time with his daughter.  Mental status examination showed some psychomotor retardation, depressed mood, and flat affect.  The examination was otherwise non-remarkable in terms of orientation, thought process and content, and judgment.  The clinician noted fleeting suicidal ideation, without plan or intention.  The clinician gave an impression of suggested PTSD with co-morbid features of generalized anxiety and depressive disorder, with an assessment of moderate difficulty in social and occupational functioning.

The Veteran underwent an examination March 2010.  The Veteran reported current symptoms that included but were not limited to: restlessness, always feeling tired, lack of caring, anhedonia, poor sleep and occasional nightmares, poor attention and concentration, frequently depressed mood and loss of motivation, and pervasive negativism.  He denied panic attacks.  The Veteran reported symptoms occurred daily and lasted 3 to 4 hours.  The severity of his symptoms was 6 out of 10.  The Veteran also reported difficulty engaging with his child due to fatigue and loss of interest and the possible role of psychiatric condition in marital dissolution.  The Veteran reported contact with family and friends; and participation in leisure activities with friends.  On mental status examination, the examiner noted restlessness and an anxious mood.  The examiner noted that fatigue and sleep problems are related primarily to sleep apnea.  The examiner also noted that the Veteran has had chronic relational difficulties since 2006, primarily marital.

The examiner found some evidence of over-endorsement of symptoms on psychometric assessment scores, but noted that his responses did not appear to reflect malingering or feigning profile.  The examiner noted that the Veteran's profile is consistent with high level of tension, anxiety, and irritability who is generally inter-personally ineffective; his response is consistent with self-report across time periods.  The examiner noted overlap of symptoms between depression and PTSD.  The examiner also noted that depression and sleep apnea are likely significant contributors to symptoms reported like decreased of motivation and concentration; fatigue; depressed mood; anhedonia; and decreased appetite.  Disturbances of mood were noted to significantly contribute to fatigue; have a negative impact on relationships; and decrease effectiveness in work and thinking.  The examiner concluded that there was a mild to moderate level of PTSD symptomatology with reduced reliability and productivity.  At times his major depressive disorder increases in severity to moderate.  The GAF was 60.

The Veteran underwent another VA examination in February 2011.  The examiner confirmed the predominant condition is PTSD, with conditions of depression and alcohol abuse secondary to PTSD.  The Veteran reported substantial alcohol abuse related to coping with anxiety and depression.  He had been involved in a DUI.  The Veteran also indicated more frequent emotional breakdowns at home and increased frequency of nightmares.  The examiner noted the Veteran had coping problems related to his PTSD and also marital problems (resulting in a divorce) and being withdrawn, irritable, and disengagement from family related to PTSD as well.  The examiner's diagnosis was PTSD, chronic; major depressive disorder, recurrent, moderate; and alcohol abuse, recurrent moderate.  The overall severity of the Veteran's symptoms was moderate.  The GAF was 55.

Subsequent VA treatment records show the Veteran's symptoms included, but were not limited to: anger, irritability, isolation; strained relationships, increased substance and alcohol abuse, poor sleep with nightmares, and hypervigilance.  See May 2011 VA treatment records.  The Veteran was also noted to have lack of interest or motivation, feelings of guilt, worthlessness, and hopelessness; decreased energy, and psychomotor agitation.  See June 2011 VA treatment records.  Varying assessments noted poor insight, worsening depression, and suicidal ideation.  See June 2011 VA treatment record; see also August 2011 VA treatment records (noting a previously undisclosed suicide attempt).  The Veteran was also noted to have homicidal ideation, a history of violence, and criminal convictions for assault and driving under the influence.  See June 2011 and April 2012 VA treatment records.  The severity of the Veteran's condition was noted to be severe with serious impairment in social or occupational functioning.  

In March 2012 VA treatment records, the Veteran was admitted after writing a good-bye letter to his family and taking a loaded gun into bed with him.  See March 2012 VA treatment records.  The Veteran reported that at his worst his mood is down all day, every day.  Clinicians noted that the underlying cause for depression is alcohol abuse and PTSD.  The severity of the Veteran's condition was noted as severe.  Subsequent mental health notes show that the Veteran's condition was noted to cause severe impairment in social or occupational functioning.  The Veteran continued to report suicidal ideation and emotional numbness.  See May 2012 and July 2012 VA treatment records. 

In November 2012, the Veteran underwent another VA examination.  He reported not wanting to be around others, apathy, poor performance at work and school, trouble sleeping, and a history of violent behavior.  Additional symptoms noted by the examiner included numbness, angry outbursts, social isolation, and trouble concentrating.  The Veteran was noted to have some social relationships as he coached hockey and shared custody of his daughter, with visitation once a week and every other weekend.  He also reported a fair relationship with his supervisor and coworkers.  He denied delusions and hallucinations.  The examiner noted that the Veteran has been hospitalized three times for psychiatric treatment.  The examined indicated disturbance of motivation and mood; depressed mood; and panic attacks occurring less than once per week.  The examiner noted chronic maladjustment and isolation.  The examiner noted that effects of PTSD on his social and occupational functioning include difficulty with motivation, lack of effectiveness at work, and lack of desire to follow through and complete school work.  The examiner further concluded that the Veteran's symptoms cause difficulty establishing and maintaining effective work, school, and social relationships.  He did not appear to pose any threat or danger to self or others.  

Subsequent VA treatment records showed increasing severe symptoms with detrimental effect on establishing and maintaining work, school, or relationships.  Notably, the Veteran reported substantial and problematic increase in alcohol consumption.  See May 2016 treatment records; see also December 2012 VA treatment records noting maladaptive use of alcohol consumption, usual Iraq thoughts, and PTSD symptoms.  VA treatment records also indicate continual experiencing of flashbacks, phlegmatic response to tragic events, emotional breakdowns, and panic attacks occurring three times per week.  See December 2012 and December 2013 VA treatment records (where the Veteran described emotional breakdowns triggered by loud noises involving anxiety, racing heart, and getting so bad he wants to put his head through a wall).  VA treatment records show that the Veteran ceased attending college due to stress and his mental health.  See December 2012 VA treatment records. 

Pursuant to the Board's June 2017 remand, the Veteran was afforded a VA examination in November 2017.  The examiner noted diagnoses including severe alcohol use disorder and PTSD.  Although the examiner stated that it was possible to distinguish symptoms between the two, the examiner opined that alcohol use disorder is at least as likely as not due to PTSD.  The Veteran reported that he is close with his sister and maintains contact with two older children.  He also has three friends with whom he gets together a couple times a week.  The Veteran reported that he no longer participates in recreational activities like hockey.  As for symptoms, the Veteran reported excessive irritability, thoughts and feelings of depression, worthlessness, and hopelessness; thoughts of suicide, persistent difficulty concentrating, anxiousness, inability to experience pleasant emotions, and engaging in reckless or self-destructive behaviors.  Moreover, the Veteran reported distressing memories all the time; distressing dreams weekly; and flashbacks occasionally.  The examiner noted symptoms include depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective social and work relationships, difficulty in adapting to stressful circumstances including work and work-like settings and suicidal ideation.   Mental status examination noted agitated motor activity and depressed or anxious mood.  The Veteran was fully oriented and denied hallucinations and delusions.  Speech was normal.  

After reviewing the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a higher rating of 70 percent is warranted since the grant of service connection (exclusive of the periods where the Veteran was on active duty and in receipt of a total rating for a period of hospitalization).

Symptoms indicative of a 70 percent rating include occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds that since the grant of service connection, the Veteran's disability has most nearly approximated occupational and social impairment with deficiencies in most areas due to symptoms such as chronic sleep impairment, social isolation, depression, and difficulty with concentration, alcohol abuse; unprovoked irritability with period of violence, to include an assault and battery conviction; dissolution of his marriage, and failing to complete his college degree.  The Veteran also is shown to have a history of suicidal ideation with in-patient hospitalization.  The Board is mindful that the VA examiners have assessed a moderate degree of psychiatric symptomatology overall, while the VA treating clinicians have indicated a more severe degree of impairment overall.  The clinicians' opinions are equally as probative because they have the training, expertise and knowledge to evaluate the claimed disability.  Based on the Board's cumulative review of the record, the evidence clearly demonstrates deficiencies in most areas due to the service-connected psychiatric symptomatology.  Reasonable doubt is resolved in favor of the Veteran; an initial 70 percent rating is assigned.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  

The Veteran's PTSD has not more nearly approximated total social and occupational impairment at any during the appeal period-excluding period of hospitalization.  

Symptoms of a 100 percent rating include gross impairment of thought process and communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting oneself or others, intermittent inability to perform activities of daily living, disorientation to time or place, and loss of memory for names of close relative, own occupation, or own name.  A review of the claims file shows that the Veteran has not presented symptoms of such severity.  The Veteran has shown the ability to maintain close social relationships with his siblings and children.  VA examiners have consistently not found him to be a danger to himself or others, and there is no history of persistent delusions or hallucinations or grossly impaired communication.  Furthermore, he has maintained full-time employment for the majority of the appeal period.  The Veteran's symptoms have not generally not risen to the level of severity or chronicity exemplified by the symptoms listed in the rating schedules so as to warrant a 100 percent rating.  

The Board has considered whether a staged rating is warranted; but, at no point during the appeal period have his symptoms or their functional effects more nearly approximated a total rating.  Accordingly, the application of a staged rating is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial rating of 70 percent, and no higher, for PTSD with depression NOS and alcohol use disorder is granted. 




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


